            Case 1:18-cv-11658-RGS Document 48 Filed 03/28/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Kristina Tot et al

                Plaintiffs

       v.                                             Civil Action No. 18-11658-RGS

eClinicalWorks, LLC

                Defendant

                                 ORDER OF DISMISSAL

                                     March 28, 2019

STEARNS, D.J.

       In accordance with the Court’s Memorandum and Order [Dkt # 47] issued on

March 27, 2019, it is ORDERED that the above-entitled action be, and hereby is,

dismissed without prejudice.



                                                            By the Court,

                                                            /s/ Arnold Pacho
                                                            Deputy Clerk
